Citation Nr: 0212374	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1960 through May 
1979.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant disagreed with that decision in the following month 
and a statement of the case was issued in April 1999.  The 
appellant submitted a timely substantive appeal in May 1999.

The appellant's claim was initially interpreted as including 
a claim of eligibility to dependent educational assistance 
under title 38 U.S.C, chapter 35.  However, in her 
substantive appeal, the appellant stated she was appealing 
the decision as to the veteran's cause of death.  Therefore, 
that is the only issue before the Board. 

This case was previously before the Board and was remanded in 
December 2000 for further development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained, and all duties to the 
appellant have been fulfilled.

2.  The veteran's death certificate reflects that he died of 
respiratory failure due to or as a consequence of aspiration 
pneumonia due to prostate cancer with metastases, and that no 
other significant conditions contributing to but not 
resulting in the underlying cause of death were identified.

3.  The preponderance of the evidence is against a finding 
that asbestosis, if present, caused, contributed materially 
or substantially to, or accelerated the veteran's death, nor 
is prostate cancer with metastases shown to be of service 
onset or otherwise related thereto.


CONCLUSION OF LAW

The veteran's death was not caused by a disorder incurred in 
or aggravated by service, or by a disorder which may be 
presumed service connected, nor did a service-connected 
disability cause or contribute materially or substantially to 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as Dependency and Indemnity 
Compensation (DIC) benefits, if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 1310.  The 
appellant contends that the veteran's exposure to asbestos in 
service resulted in asbestosis, which contributed to or 
accelerated his death from prostate cancer, because the 
veteran's immediate cause of death was respiratory failure. 

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of a veteran's death are based on the same statutory 
and regulatory provisions governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be presumed for certain 
chronic disorders, such as cancer, if manifested within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disorder which 
is secondary to or proximately caused by a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Service connection may also 
be granted for a disorder which is aggravated by a service-
connected disability, to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

After the appellant submitted her substantive appeal in this 
case, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  The provisions of the VCAA redefine the obligations 
of VA with respect to the duty to assist claimants.  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The Board's December 2000 remand advised the appellant of the 
enactment of the VCAA and applicability of that enactment to 
the appellant's claim.  The discussion of the reasons for 
remand of the claim addressed the need to reconcile the 
medical opinions of record, and the discussion in the remand 
paragraphs reflected that VA would obtain the necessary 
medical opinion.  The remand paragraphs also reflected that 
the appellant could identify or submit any additional 
relevant evidence.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The appellant's representative contends that VA did not 
comply with the notification procedures of the VCAA.  In 
particular, the representative contends that the appellant 
did not receive notification of evidence necessary to 
substantiate the claim and what evidence her claim was 
lacking.  The record, and in particular, the Board 2000 
Remand of the claim, does not support the representative's 
contention.  Moreover, the appellant's discussion in a 
statement received in March 2001 sets forth the appellant's 
understanding of the evidence and reflects that she knew 
additional medical opinion was required.  The statement also 
notes enactment of the VCAA and the appellant's understanding 
of the effect of that enactment on her claim.

A death certificate dated in December 1997 reflects that the 
immediate cause of the veteran's death was respiratory 
failure due to or as a consequence of aspiration pneumonia 
due to prostate cancer with metastases.  No other significant 
condition contributing to death but not resulting in the 
underlying cause of the veteran's death was identified.  

Service records reflect that the veteran was a boiler tender 
in the Navy.  Service medical records contain no findings or 
diagnoses regarding prostate cancer.  On VA examination 
conducted in May 1980, the veteran's lungs were clear.  
Radiologic examination disclosed no evidence of interstitial 
fibrosis or calcification.  There was minimal plaque 
formation in the pleura along the right lateral lung field.  
Pulmonary function examination disclosed obstructive 
ventilatory insufficiency and a slightly abnormal diffusing 
capacity.  The veteran's history reflected that he had smoked 
cigarettes for many years.  The pulmonary function 
examination report stated that heavy smoking could explain 
the functional abnormalities but noted that low diffusing 
capacity needed to be followed up since it could represent 
pulmonary asbestosis.  The examiner did not assign a 
pulmonary diagnosis, but rather, noted that the veteran 
provided a history of exposure to asbestos.

For purposes of information, and without reliance thereon, 
the Board notes that asbestosis is "a pneumoconiosis due to 
asbestos particles"; pneumoconiosis is "a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  McGinty v. Brown, 4 Vet. App. 428 
(1993).

A November 1993 radiologic examination of the chest disclosed 
no acute infiltrate, but there was fibrosis and chronic 
obstructive pulmonary disease (COPD).

October 1997 naval hospital outpatient treatment records 
reflect that the veteran had been found to have prostate 
cancer in 1995, and had undergone a prostatectomy, 
orchiectomy, 36 does of radiation therapy, and two cycles of 
chemotherapy.  He began having bone pain in September 1997, 
at which time he received another course of radiation 
therapy.  He was admitted in October 1997 for intractable 
pain, which could not be controlled with oral morphine.  The 
pain control regimen was adjusted, with use of patient-
controlled (PCA) intravenous morphine.

In early November 1997, the veteran was seen for shortness of 
breath on an emergency basis at a naval hospital, and was 
admitted.  The pulmonary consultant concluded that the 
veteran did not have congestive heart failure, based on 
results of an echocardiogram, and also concluded that 
radiation pneumonitis was not likely, because the veteran had 
just completed radiation therapy, and radiation pneumonitis 
normally requires four to six weeks to develop.  It was also 
determined that results of VQ (ventilation perfusion) 
examination were not consistent with a finding of pulmonary 
embolism.  The consultant determined that, although the 
veteran had a history of asbestos exposure and there was 
evidence of calcified plaques on computed tomography (CT) 
scan, the veteran's symptoms were not compatible with 
asbestosis.  The consultant considered the possibility that 
atelectasis might be caused by the veteran's pain, because 
the increased pain was leading to poor inspiration.  
Pulmonary lymphangitis carcinomatosis was considered as the 
cause of the veteran's symptoms, but that diagnosis, the 
consultant noted, could not be definitely confirmed without a 
lung biopsy, but a lung biopsy was not indicated.  The 
veteran was discharged to hospice care.  The final diagnoses 
were pulmonary lymphangitis carcinomatosis, COPD, and 
metastatic prostate cancer.

The veteran was admitted for private hospitalization for 
intractable pain in late November 1997.  After adjustment of 
his pain medications, including in particular, use of a large 
dosage of morphine, the veteran's symptoms improved somewhat.  
However, he had an episode of shortness of breath and use of 
a ventilator was initiated.  Left lower lobe infiltrate with 
some atelectasis was noted.  The veteran died in early 
December 1997.  The final diagnoses were metastatic prostate 
cancer and pneumonia, which was determined to be the actual 
cause of death.  

A medical statement from D.D.M., MD, dated in January 1998, 
stated that the veteran developed progressive lung disease in 
the fall of 1997 which was thought to be the primary cause of 
his death.  The etiology of that progressive lung disease was 
not known, Dr. M. stated, but was felt to be either 
progressive metastatic prostate cancer or asbestosis or a 
combination of the two.  He noted that CT examination of the 
veteran's chest conducted in November 1997 disclosed findings 
suggestive of asbestos-related changes.  Dr. M. added that it 
was very possible that asbestos exposure had some role in the 
veteran's progressive lung disease.  

Following remand of the claim by the Board in December 2000, 
the appellant again submitted service records which confirmed 
that the veteran had served on board Navy vessels as a boiler 
tender.  The appellant also provided a statement indicating 
that the veteran had been told, shortly after his separation 
from service in 1979, that he had changes in his lungs 
related to asbestos, and was also told there was no treatment 
for this.

The reviewer who provided a VA medical opinion dated in 
August 2001 stated that it was not possible to determine from 
the record whether or not the veteran had asbestosis, because 
asbestosis can ultimately only be diagnosed from a tissue 
analysis, and no tissue was taken from the veteran for 
pathology analysis in this case.  The reviewer also stated 
that it was likely that the veteran had been exposed to 
asbestos, and noted that some radiologic examinations of the 
veteran's lungs reflected findings consistent with 
asbestosis, such as pleural plaques.  The examiner further 
noted that the cause of the veteran's death as due to 
pneumonia was well described, and findings prior to the 
veteran's death, including atelectasis, were not findings 
cased by asbestosis.  The examiner concluded that he did not 
believe that it was likely that asbestosis either led to or 
contributed to the veteran's death.  

Analysis of the evidence

The medical evidence in this case, to include service and 
post-service medical records, does not reflect any findings 
or a diagnosis or prostate cancer during service or within 
the first post-service year, and the appellant does not 
contend otherwise.  Rather, prostate cancer was first 
demonstrated many years after the veteran's service 
separation.  Under these circumstances service connection for 
prostate cancer, the underlying cause of the veteran's death, 
may not be established on a direct or presumptive basis.

It is the appellant's belief that the cause of the veteran's 
death was asbestosis, which was incurred during his military 
service.  The Board notes that there is no medical evidence 
or opinion which directly states that the veteran did not 
have asbestosis.  The January 1998 opinion provided by Dr. M. 
supports the appellant's contention that the veteran had 
asbestosis.  The reviewer who provided the August 2001 
opinion noted that a diagnosis of asbestosis could not be 
definitely proved or disproved in the absence of tissue 
analysis.  

However, the preponderance of the evidence establishes that, 
even assuming that the veteran had asbestosis, his death was 
unrelated to that disorder.  The veteran was admitted to 
inpatient care at least once each month in September 1997, 
October 1997 and November 1997, prior to his terminal 
hospitalization in late November 1997.  In each of these 
hospitalizations, the reason for admission was intractable 
pain due to metastasis of cancer.  The veteran also had 
difficulty breathing, shortness of breath, and hypoxemia.  
The veteran had been diagnosed as having chronic obstructive 
pulmonary disease for several years and was using home 
oxygen.  

The discharge summaries and hospital records of the veteran's 
care from September 1997 until his death are unfavorable to 
the appellant's contention that asbestosis contributed 
materially and substantially to the veteran's death.  

In particular, the September and October 1997 discharge 
summaries and clinical records associated with the claims 
file reflect treatment of metastatic cancer and treatment of 
COPD, but do not reflect diagnosis of, treatment of, or 
consideration of asbestosis as a cause of the veteran's 
symptoms.  In late October 1997, the veteran had radiation 
therapy to the sternum and 12th rib as well as to the 
lumbosacral spine. 

The records of a hospitalization in early November 1997 
reflect that the physicians noted CT findings consistent with 
asbestosis, and reflect that the physicians determined that 
the veteran's symptoms were not consistent with asbestos, and 
rejected that diagnosis, determining instead that the 
veteran's symptoms were more likely the result of pulmonary 
lymphangitis carcinomatosis.  This opinion is quite 
persuasive, as the physician was treating the veteran at the 
time, clearly considered several alternative possibilities, 
including asbestosis, for the veteran's symptoms in order to 
determine how to treat the veteran, and expressed a clear 
rationale for eliminating asbestosis as a possible diagnosis 
contributing to the veteran's clinical picture.  

The discharge summary of the veteran's terminal 
hospitalization in later November 1997 through December 1997 
reflects that the veteran was admitted because of intractable 
pain.  No difficulty breathing or shortness of breath was 
reported on admission.  The records of that hospitalization 
reflect that the veteran had pneumonia, which was the actual 
(immediate) cause of his death.  Radiologic examinations of 
the chest during that terminal hospitalization reflect that a 
basilar infiltrate was noted in early December 1997, but had 
improved two days later.  The veteran then developed alveolar 
edema.  None of the clinicians treating the veteran during 
this hospitalization discussed asbestosis.  

The reviewer who provided the August 2001 medical opinion 
clearly stated that the symptomatology presented during the 
veteran's terminal hospitalization was not consistent with a 
diagnosis of asbestosis.  The Board notes that this opinion 
is particularly persuasive because the entire record of the 
termination hospitalization was available, including 
radiology reports, laboratory reports, progress notes, 
nursing assessments, and other types of clinical records, and 
the reviewer's opinion not only states that the records were 
reviewed, the opinion discusses findings noted in those 
records and discusses those findings in relationship to the 
rationale for the opinion provided.  

Some evidence of record is favorable to the appellant's 
contention that the veteran had asbestosis.  The reviewer who 
provided the August 2001 VA opinion stated that the presence 
of asbestosis could not be ruled out, and noted that some 
radiologic findings on pulmonary examinations were consistent 
with asbestosis.  This reviewer, however, concluded that 
asbestosis did not lead to or contribute to the veteran's 
death.  Thus, while this evidence is favorable to the 
appellant's contention that the veteran had asbestosis, the 
opinion is unfavorable to an ultimate conclusion that 
asbestosis caused or contributed materially and substantially 
to the veteran's death.  As such, this evidence is only 
weakly favorable to the appellant's claim.

The January 1998 opinion provided by Dr. M. is also favorable 
to the appellant's claim, as Dr. M. stated that it was "very 
possible" that asbestos exposure "had some role" in the 
veteran's progressive lung disease, which was thought to be 
the primary cause of the veteran's death.  This opinion has 
less persuasive value than the opinions expressed in the 
clinical records of the November 1997 hospitalizations and 
the August 2001 medical opinion, because Dr. M.'s statement 
that asbestos "had some role" is not evidence that asbestos 
exposure, or asbestosis, caused or contributed materially or 
substantially to the veteran's death.  By the terms of the 
regulation, a veteran's death may be recognized as service 
connected only where a service-connected disorder contributes 
"substantially or materially" or "had a material influence in 
accelerating death."  

The overall weight of Dr. M's opinion in evaluating the 
balance of the weight of evidence for and against the claim 
is further decreased by Dr. M's acknowledgment that the 
etiology of the lung disease which led to the veteran's death 
was not conclusively known, but may have been due either to 
progressive metastatic disease or asbestosis or a combination 
of the two.  Since there are two other persuasive medical 
opinions that the veteran's progressive lung disease was due 
to metastatic disease, the preponderance of the evidence is 
against the claim that asbestosis caused or contributed 
substantially or materially to the veteran's cause of death.   

The appellant has submitted some evidence in support of her 
assertion as to the cause of the veteran's death, but the 
private and VA medical opinions of record which are 
unfavorable to the appellant's contention are of far greater 
weight and persuasive value than the evidence favoring the 
claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997)[recognizing the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]  As the persuasive evidence of record establishes 
that it is unlikely that the veteran's death was proximately 
due to, resulted from, or was accelerated or aggravated by 
exposure to asbestos in service, or by asbestosis, if 
present, the preponderance of the evidence is against the 
claim, and the claim must be denied.  The evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002). 


ORDER

The appeal for entitlement to service connection for the 
cause of the veteran's death is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

